Citation Nr: 1114524	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-07 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected residuals of a right knee injury with osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July to December 1986, and from September 2002 to May 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO, in part, denied the Veteran's claim for service connection for osteoarthritis of the left knee.  The Veteran appealed the RO's September 2006 rating decision to the Board and this appeal ensued.  

In October 2008, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge sitting at the Board in Washington, D.C.  A copy of the hearing transcript has been associated with the record and is contained in the claims file.  

In December 2008 and August 2009, the Board remanded the Veteran's claim to the RO/Appeals Management Center (AMC) in Washington, D.C.  The case has returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO/AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.

The Veteran contends that his current left knee disorder is the result of an altered gait and weight bearing secondary to his service-connected right knee disorder.  He specifically maintains that he did not injure his left knee during or prior to his period of active military service, but that it is secondary to, or has been aggravated by, his service-connected right knee disorder.  (See, October 2008 hearing transcript (T.) at pages (pgs.) 4, 10).

In its August 2009 remand directives, the Board instructed the RO/AMC to return the claims file to the March 2009 VA examiner to have him address the questions posed by the Board in its December 2008 remand directives in relation to each diagnosed left knee disorder found upon clinical examination.  Because the March 2009 VA examiner was unavailable, the Veteran underwent another VA orthopedic examination of his left knee in November 2009.  The November 2009 VA  examiner was asked to address four specific questions pertaining to any diagnosed left knee disorders.  (See August 2009 Board remand, pages (pgs.) 4-6).  

Between the March 2009 and November 2009 VA examinations, the Veteran was diagnosed with the following disorders of the left knee:  (i) Moderate medial and patellofemoral compartment degenerative joint disease; (ii) evidence of a prior patella tendon injury, chronic with high riding patella; (iii) left knee medial compartment osteoarthritis, and, (iv) left knee patellofemoral arthritis.  

In regards to the diagnosed degenerative joint disease of the left knee, the March 2009 examiner opined that it was a chronic disorder and that it was not due to an acute left knee injury.  Both the March and November 2009 VA examiners agreed that the Veteran's degenerative joint disease of the left knee was less likely than not directly related to the use of crutches or to the service-connected right knee disorder.  The March 2009 examiner stated that the above-cited left knee condition was multi-factorial and had genetic and heredity components, especially since the Veteran had denied sustaining any trauma to the left knee.  The March 2009 examiner further opined that the degenerative joint disease of the left knee was not directly related to military service.  Moreover, the November 2009 VA examiner opined that even if it were taken for granted that the Veteran's left knee pain had begun when he used using crutches for his service-connected right knee disorder, it was less likely than not that the crutches would be the sole cause of degenerative joint disease of the left knee.  The Board notes, however, that neither the March or November 2009 VA examiner specifically opined as to whether or not the degenerative joint disease of the left knee had preexisted the Veteran's second period of military service, and if so, whether or not it was aggravated to a permanent degree during service beyond that which would be due to the natural progression of the disease, especially in light of a February 2002 private treatment report, reflecting that the Veteran had been diagnosed with osteoarthritis of the knees prior to service entrance in 2002.  In the alternative, if the Veteran's degenerative joint disease of the left knee was found not to have preexisted his second period of military service, an opinion as to whether or not this condition had been aggravated (made permanently worse) by the service-connected residuals of a right knee injury with degenerative arthritis is needed prior to further appellate review of the claim.  

In regards to the diagnosed prior left patella tendon injury, chronic with a high-riding patella, the March 2009 examiner opined that it had preexisted military service.  The March 2009 examiner further stated that it was complex as to whether or not the left knee condition was directly related to active military service.  Given the presence of an old scar in this area, the March 2009 VA examiner stated that he was unable to tell if there was a partial tear of the patella tendon at one point, or if the Veteran had chronic tendonitis with an elongated tendon.  The November 2009 VA examiner opined that in regards to the etiology of the Veteran's high-riding patella, it was less likely than not that it would result from temporary favoring of the left knee by the use of the crutches.  The November 2009 VA examiner further stated that there was nothing in the record to suggest acute tendonitis at that time.  The November 2009 VA examiner stated that it would be impossible to establish the exact etiology of the lengthened patella without sequential x-rays dating prior to, during, and after military service without resorting to mere speculation.  Although the March 2009 and November 2009 VA examiners disagree as to when the diagnosed left patella tendon injury, chronic with a high-riding patella began and whether or not it is directly related to military service, an opinion as to aggravation was not provided. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the Board is asking that the claims file be returned to the November 2009 VA examiner to have him address the unanswered questions posed by the Board in its August 2009 remand directives.  If the November 2009 VA examiner is unavailable, the RO/AMC should request that another orthopedic specialist of similar expertise provide answers to the questions posed by this remand, as outlined in the indented paragraphs below.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should arrange for the VA examiner, who conducted the November 2009 orthopedic VA examination of the Veteran, to review the claims file and provide an addendum to this examination report that clarifies his opinion to the specific questions enumerated below.  

If, and only if, the November 2009 VA examiner is unavailable, should the RO/AMC request that another orthopedic specialist provide answers to these questions.

The November 2009 VA examiner, or designated examining VA orthopedic specialist, must identify and explain the medical basis or bases, with identification of the evidence of record, to specifically include, but not limited to, service treatment records, reflecting a diagnosis of left piriformis syndrome in February 2003 and February 2002 treatment record, prepared and submitted by the Jackson Clinic Professional Medical Association, reflecting that the Veteran was diagnosed with osteoarthritis of the knees prior to his second period of active military service. 
	
With respect to the diagnosed degenerative joint disease of the left knee and prior left knee patella tendon injury, chronic with a high-riding patella found on the March and November 2009 VA examinations, the November 2009 VA examiner, or the designated reviewing VA physician, must express an opinion as to the following questions:

(i) On the basis of the clinical record, can it be concluded as medically undebateable that the Veteran's degenerative joint disease of the left knee preexisted his entry into his second period of active military service in September 2002?

(ii) If it is found as medically undebateable that the Veteran's degenerative joint disease of the left knee did clearly preexist his second period of active military service (i.e., September 2002 to May 2003), can it also be concluded as medically undebateable that it was not aggravated to a permanent degree during this period of military service beyond that which would be due to the natural progression of the disease?

(iii) If degenerative joint disease of the left knee is not found to have preexisted the Veteran's second period of active military service, did it have its onset during active military service, or has it been aggravated (made permanently worse) by the service-connected residuals of a right knee injury with degenerative arthritis.

(iv) On the basis of the clinical record, can it be concluded as medically undebateable that the Veteran's prior patella tendon injury, chronic with a high-riding patella preexisted his entry into his second period of active military service in September 2002?

(v) If it is found as medically undebateable that the Veteran's prior patella tendon injury, chronic with a high-riding patella did clearly preexist his second period of active military service, can it also be concluded as medically undebateable that it was not aggravated to a permanent degree during this period of military service beyond that which would be due to the natural progression of the disease?

(vi) If the prior patella tendon injury, chronic with a high-riding patella is not found to have preexisted the Veteran's second period of active military service, did it have its onset during active military service, or has it been aggravated (made permanently worse) by the service-connected residuals of a right knee injury with degenerative arthritis.

2.  After the above has been completed, the AMC/RO should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reviewer report and examination report, if any.  If any report does not include all test reports, special studies or fully detailed descriptions of all pathology or adequate responses to the specific opinions requested, the report must be returned to the providing health care provider for corrective action.

3.  Thereafter, the AMC/RO should re- adjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable, or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran unless he is notified.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a prelimin

ary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


